Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 24 is objected to because of the following informalities:  
Re claim 24, this claim is a computer product claim which should be depending on claim 19 instead of claim 1 as currently cited.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 10, and 19 is/are directed to method, system, and product for predicting next deploying microservice edge.  However, these claims are directing to an abstract idea under the mental process wherein the limitations “determining a state…; predicting one or more microservices…; predicting a location…; and determining, based on the predicted location,…” are considered as mental process steps which can be mentally be done by human with help of generic computer components under Prong I step 2A analysis.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of “running an application…” is considered as extra pre-activity solution which does not amount to significantly more than the judicial exceptions under Prong II step 2A and 2B.  
Claims 2-9, 11-18, and 20-25 include additional elements but these elements still not amount to significantly more than the judicial exception since these additional element further clarifying the mental processes above.
In addition, claims 19-25 are computer program product claim comprising a computer readable storage device.  However, neither the claim nor the specification defines the computer readable storage device to be non-transitory medium.  Therefore, under the BRI the computer readable storage device can be broadly interpreted to cover both transitory and non-transitory medium wherein the transitory medium is not patentable eligibility.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al. (U.S. 6385454 B1) in view of Harville et al. (U.S. 2004/0236826 A1).
Re claim 1, Bahl et al. disclose in Figures 1-18 a computer-implemented method for predictively deploying microservices on edge devices in a network (e.g. abstract and Figure 6), the method comprising: running an application on a client device (e.g. col. 7 lines 1-19 wherein there must at least an application that is running on the mobile device), the application comprising a set of microservices runnable on any edge device in a set of two or more edge devices (e.g. Figure 1 wherein the mobile device can travel multiple cells in col. 7 lines 40-55); predicting a location of the client device at the second time (e.g. abstract and Figures 7-10 and col. 3 line 60 to col. 4 line 6); and determining, based on the predicted location, a next edge device in the set of edge devices for running the one or more microservices predicted to be run at the second time (e.g. col. 4 lines 50-62).  Bahl et al. fail to disclose determining a state of the client device at a first time, the state including one or more microservices currently being run for the client device, and for each microservice currently being run, an edge device running the microservice and predicting one or more microservices that are likely to be run at a second time subsequent to the first time.  However, Harville et al. disclose in Figures 1-19 determining a state of the client device at a first time, the state including one or more microservices currently being run for the client device, and for each microservice currently being run, an edge device running the microservice (e.g. paragraphs [0263-0264 and 0267]) and predicting one or more microservices that are likely to be run at a second time subsequent to the first time (e.g. Figures 14 and paragraphs [0268-0270]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add determining a state of the client device at a first time, the state including one or more microservices currently being run for the client device, and for each microservice currently being run, an edge device running the microservice and predicting one or more microservices that are likely to be run at a second time subsequent to the first time as seen in Harville et al.’s invention into Bahl et al.’s invention because it would enable to effectively maintaining service throughout network.
Re claim 2, Bahl et al. in view of Harville et al. further disclose the determining a state of the client device at a first time further comprises: transmitting the determined state of the first client device to at least one edge device in the set of two or more edge devices (e.g. Harville et al. - paragraphs [0044, 0075, 0179, and 0298]).
Re claim 3, Bahl et al. in view of Harville et al. further disclose the predicting one or more microservices that are likely to be run at a second time subsequent to the first time further comprises:  determining, for each of the one or more microservices currently being run for the client device, a probability of a microservice not currently being run for the client device being requested by the client device when the respective microservice currently being run concludes; and ranking the microservices in order of determined probability (e.g. Bahl et al. – Figures 14 and 18 and col. 16). 
Re claim 4, Bahl et al. in view of Harville et al. further disclose the determining, for each of the one or more microservices currently being run for the client device, a probability of a microservice not currently being run for the client device being requested by the client device when the respective microservice currently being run concludes further comprises: using a machine learning model to determine a probability that a microservice not currently being run for the client device will be requested by the client device when a microservice currently being run concludes (e.g. Bahl et al. – Figure 18 and col. 5 lines 25-50). 
Re claim 5, Bahl et al. in view of Harville et al. further disclose the predicting a location of the client device at the second time further comprises: determining direction and speed of movement of the client device; and predicting a location of the client device at the second time based on the determined direction and speed of movement of the client device (e.g. Bahl et al. – col. 3 lines 40-60).
Re claim 8, Bahl et al. in view of Harville et al. further disclose determining a time required to deploy the one or more microservices predicted to be run on the determined next edge device at the second time (e.g. Figure 7 with user mobility pattern); and initiating a deployment, at a third time on the determined next edge device, of the one or more microservices predicted to be run on the next edge device, the third time being prior to the second time, wherein the third time is determined based on the determined time required to deploy the one or more microservices predicted to be run on the determined next edge device (e.g. Bahl et al. – col. 13 line 54 to col. 14 line 15).
Re claim 10, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 11, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 12, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 13, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 14, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 17, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 8.
Re claim 19, it is a product claim having similar limitations as cited in claim 1.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 20, it is a product claim having similar limitations as cited in claim 2.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 21, it is a product claim having similar limitations as cited in claim 3.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 22, it is a product claim having similar limitations as cited in claim 4.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 23, it is a product claim having similar limitations as cited in claim 5.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 5.

Allowable Subject Matter
Claims 6-7, 9, 15-16, 18, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 101 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2020/0359290
U.S. Patent Application Publication No. 2018/0234901
U.S. Patent Application Publication No. 2009/0232098
U.S. Patent Application Publication No. 2005/0176440
U.S. Patent Application Publication No. 2008/0233958
U.S. Patent Application Publication No. 2004/0236826
U.S. Patent No. 7,457,267
U.S. Patent No. 6,385,454
U.S. Patent No. 8,620,319
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry, can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451